EXHIBIT 10.45

SIXTH AMENDMENT TO THE

CALIFORNIA PIZZA KITCHEN, INC.

1998 STOCK-BASED INCENTIVE COMPENSATION PLAN

AS AMENDED DECEMBER 15, 2008

THIS SIXTH AMENDMENT TO THE CALIFORNIA PIZZA KITCHEN, INC. 1998 STOCK-BASED
INCENTIVE COMPENSATION PLAN (this “Sixth Amendment”) is made and adopted by
CALIFORNIA PIZZA KITCHEN, INC., a Delaware corporation (the “Company”), as of
December 15, 2008. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Plan (as defined
below).

WHEREAS, the Company has adopted the California Pizza Kitchen, Inc. 1998
Stock-Based Incentive Compensation Plan (the “Plan”) for the benefit of
employees, directors and independent consultants;

WHEREAS, the Company reserved the right to amend the Plan pursuant to Section 8
thereof;

WHEREAS, the Company desires to amend the Plan; and

WHEREAS, this Sixth Amendment was approved by the Board of Directors of the
Company on December 15, 2008.

NOW THEREFORE, in consideration of the foregoing, the Company hereby amends the
Plan as follows:

1. Section 2 of the Plan is hereby amended by the addition of new subsections
2.3, 2.4 and 2.13 as follows, with all other subsections of Section 2 renumbered
accordingly:

“2.3 “Cause” means the definition set forth in a Holder’s employment agreement
with the Company, or, if such Holder does not have an employment agreement, then
as set forth in such Holder’s severance agreement with the Company, or, if such
Holder does not have a severance agreement, includes, without limitation:
(i) Holder’s commission of a felony or other crime involving moral turpitude;
(ii) Holder’s gross negligence or willful misconduct in connection with the
performance of Holder’s duties for the Company; (iii) Holder’s willful failure
to follow the lawful instructions of Holder’s supervisor; and (iv) a breach of
Holder’s fiduciary duty to the Company for personal profit or otherwise.

2.4 “Change in Control” means the occurrence of any of the following events:

(i) A change in the composition of the Board occurs, as a result of which fewer
than one-half of the incumbent directors are directors who either:

(A) Had been directors of the Company on the “look-back date” (as defined below)
(the “original directors”); or

(B) Were elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the aggregate of the original directors who were
still in office at the time of the election or nomination and the directors
whose election or nomination was previously so approved (the “continuing
directors”); or

(ii) Any “person” (as defined below) who by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or



--------------------------------------------------------------------------------

indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities ordinarily
(and apart from rights accruing under special circumstances) having the right to
vote at elections of directors (the “Base Capital Stock”); except that any
change in the relative beneficial ownership of the Company’s securities by any
person resulting solely from a reduction in the aggregate number of outstanding
shares of Base Capital Stock, and any decrease thereafter in such person’s
ownership of securities, shall be disregarded until such person increases in any
manner, directly or indirectly, such person’s beneficial ownership of any
securities of the Company; or

(iii) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization (a “Business Combination”);
excluding, however, such a Business Combination pursuant to which individuals
and entities who are the beneficial owners of the Company’s voting securities
outstanding immediately prior to such Business Combination will beneficially own
in substantially the same proportions as their ownership immediately prior to
such Business Combination, directly or indirectly, securities possessing more
than 50% of the voting power of the outstanding securities of each of (A) the
continuing or surviving entity and (B) any direct or indirect parent corporation
of such continuing or surviving entity; or

(iv) The sale, transfer or other disposition of all or substantially all of the
Company’s assets.

For purposes of subsection (i) above, the term “look-back” date shall mean the
later of (1) February 5, 1998 or (2) the date 24 months prior to the date of the
event that may constitute a Change in Control.

For purposes of subsection (ii) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (1) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Company or a Parent or Subsidiary and (2) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the Common Stock.

Any other provision of this Section 2.4 notwithstanding, a transaction shall not
constitute a Change in Control if its sole purpose is to change the state of the
Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, and a Change in Control shall
not be deemed to occur if the Company files a registration statement with the
Securities and Exchange Commission for the initial offering of Common Stock to
the public.”

2.13 “Good Reason” means the occurrence of any of the following, without the
Holder’s express written consent::

(i) a material adverse alteration in the nature of the Holder’s position, duties
or responsibilities from those in effect immediately prior to a Change in
Control;

(ii) the Company’s reduction of the Holder’s base salary or hourly wage rate, as
the case may be, from that in effect immediately prior to a Change in Control;
or

(iii) the relocation of the location at which the Holder is principally employed
which results in the one-way commuting distance for the Holder increasing by
more than thirty (30) miles as compared to the Holder’s one-way commuting
distance as of immediately prior to a Change in Control.

2. The following new Section 8 is inserted after Section 7, with all sections
thereafter renumbered accordingly:

“8. Impact of Change in Control.



--------------------------------------------------------------------------------

(a) Notwithstanding any other provision of the Plan, in the event of a Change in
Control, each outstanding Award may be assumed or an equivalent Award
substituted by the successor entity or a parent or subsidiary of the successor
entity. In the event an Award is assumed or an equivalent Award substituted, and
a Holder’s employment or service with the Company is terminated by the Company
without Cause or by the Holder for Good Reason, within twelve (12) months
following the Change in Control, then such Holder shall be fully vested in such
assumed or substituted Award. For the purposes of this Section 8, an Award shall
be deemed to be assumed or substituted if, following the Change in Control, the
Award is (i) assumed by the successor or survivor corporation, or a parent or
subsidiary thereof, (ii) substituted by an award of the same type covering the
stock of the successor or survivor corporation, or a parent or subsidiary
thereof, with appropriate and equitable adjustments as to the number and kind of
shares and prices or (iii) substituted by an award that confers the right to
purchase or receive, for each share of Common Stock subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, or other securities or property) received in the Change in Control by
holders of Common Stock held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares).

(b) In the event that the successor entity in a Change in Control does not
assume or substitute for any Award, the Award shall be fully exercisable
immediately prior to the consummation of such transaction and all forfeiture
restrictions on the Award shall lapse. If an Award is exercisable in lieu of
assumption or substitution in the event of a Change in Control, the Committee
shall notify the Holder that the Award shall be fully exercisable for a period
of fifteen (15) days from the date of such notice, contingent upon the
occurrence of the Change in Control, and the Award shall terminate upon the
expiration of such period.”

3. This Sixth Amendment shall be and is hereby incorporated in and forms a part
of the Plan.

4. This Sixth Amendment shall be effective as of December 15, 2008.

5. Except as set forth herein, the Plan shall remain in full force and effect.

*    *    *

IN WITNESS WHEREOF, the Company has caused this Sixth Amendment to the Plan to
be executed, effective as set forth above.

 

CALIFORNIA PIZZA KITCHEN, INC. By:  

/s/ Susan M. Collyns

Name:   Susan M. Collyns Title:  

Senior Vice President, Finance,

Chief Financial Officer